69 So. 3d 347 (2011)
Demond Tywon CROOKS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-3468.
District Court of Appeal of Florida, First District.
September 7, 2011.
Demond Tywon Crooks, pro se, Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We grant the appellant's motion for extension of time to file a response and accept the response filed in this Court on August 11, 2011, as timely filed. However, we dismiss the appellant's appeal as untimely without prejudice to the appellant's filing a petition for belated appeal in this Court.
DISMISSED.
VAN NORTWICK, ROWE, and SWANSON, JJ., concur.